Marshall, J.
This appeal is ruled by Ean v. C., M. & St. P. R. Co. 101 Wis. 166, wherein it is held that a judgment of the trial court, when affirmed on appeal, becomes the judgment of this court, and the trial court has no jurisdiction whatever thereafter to open it, set it aside, or modify it, or do anything in regard thereto except to enforce it. Following that case, the order appealed from must be reversed, and the cause remanded with directions to deny the motions on which it was entered.
By the Court. — So ordered.